Exhibit 10.1

 

COMPUTER SOFTWARE INNOVATIONS, INC.

1661 E. Main Street, Suite A

Easley, SC 29642

 

July 8, 2005

 

Barron Partners LP

730 Fifth Avenue, 9th Floor

New York, New York 10019

 

Attention: Mr. Andrew Barron Worden

 

Re:    Registration Rights Agreement dated February 10, 2005 by and between
Computer Software Innovations, Inc., a Delaware corporation (“CSI”) and Barron
Partners LP, a Delaware limited partnership (“Barron”)

 

Dear Mr. Worden:

 

This letter is being provided to you in connection with the above-referenced
Registration Rights Agreement (the “Agreement”) between Barron and CSI. The
Agreement relates to the transaction (the “Transaction”) in which Barron
purchased 7,217,736 shares of Series A convertible nonvoting preferred stock of
CSI (the “Preferred Stock”) and two warrants (the “Warrants”) to purchase
7,217,736 shares in the aggregate of the common stock of CSI. Under Section 2.2
of the Agreement, CSI agreed to use its best efforts to cause its registration
statement filed with the Securities and Exchange Commission (the “SEC”) on March
28, 2005 to be declared effective on or before June 11, 2005. Section 2.8
provides for liquidated damages to be paid by CSI to Barron in the event of our
failure to cause the registration statement to be declared effective as
required. As you are aware, we previously entered into a letter agreement dated
June 6, 2005 (the “Extension Letter”) extending the required effective date
until July 11, 2005.

 

We are continuing to work to amend the Transaction documents to address comments
received from the SEC staff and to thereby avoid possible future delays and
additional costs. However, we do not anticipate being able to finalize all of
the necessary amendments prior to July 11, 2005. Accordingly, we respectfully
request that Barron extend its waiver of CSI’s current obligation under Section
2.2 of the Agreement pursuant to the Extension Letter to cause the registration
statement to be declared effective by July 11, 2005, as well as the payment of
related liquidated damages under Section 2.8 with respect to any failure to
achieve effectiveness by such date. In consideration of the waiver extension,
CSI agrees with Barron that CSI shall be required to cause the registration
statement to be declared effective by August 15, 2005. This waiver shall not
otherwise affect Barron’s rights and CSI’s obligations under the Agreement,
including the utilization of CSI’s best efforts to cause the registration
statement to be declared effective with the SEC as soon as practicable and the
payment of liquidated damages under Section 2.8 with respect to any future
breach of such section.



--------------------------------------------------------------------------------

If the foregoing waiver is acceptable to Barron, please so indicate by signing
the attached duplicate original of this letter and returning it to me. Thank you
in advance for your cooperation and attention to this matter. Please call me if
you have any questions concerning the foregoing.

 

Yours very truly,

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

Nancy K. Hedrick President and CEO

 

ACCEPTED AND AGREED TO this      day of July, 2005. BARRON PARTNERS LP By:  
Barron Capital Advisors LLC, its General Partner By:  

/s/ Andrew Barron Worden

--------------------------------------------------------------------------------

    Andrew Barron Worden, Managing Member     730 Fifth Avenue, 9th Floor    
New York, New York 10019